Citation Nr: 1710089	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  08-24 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for residuals of prostate cancer since November 1, 2007. 

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to February 1970. 

In October 2011 and February 2012, the Board remanded the case for additional procedural and evidentiary development.  The Board determined that a reduction in the Veteran's disability rating for residuals of prostate cancer was proper and it denied an increased rating claim for this disability in a November 2012 decision.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).  By a May 2013 Order, the Court vacated the Board's November 2012 denial of the increased rating claim and remanded the matter to the Board for compliance with the instructions included in an April 2013 Joint Motion for Partial Remand (JMPR).  However, the Board's November 2012 decision finding that the reduction from 100 percent to 40 percent for service-connected residuals of prostate cancer was proper was not disturbed by the JMPR or the Court Order.  In March 2014, the Board again remanded this case for procedural and evidentiary development.  

The Veteran and his wife testified before a Veterans Law Judge (VLJ) via videoconference during a Board hearing in December 2011.  During the hearing, the VLJ engaged in a colloquy with the Veteran toward substantiation of the claims.  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  A transcript of the hearing is included in the claims file.  The Board advised the Veteran in December 2016 that the VLJ who presided over the hearing was no longer active with the Board, and that the Veteran is entitled to another hearing before a currently-active Member of the Board, if he so desired.  The Veteran indicated that he did not want another Board hearing in a January 2017 statement.  

In a February 2015 notice of disagreement (NOD) form (VA Form 21-0958), the Veteran disagreed with his combined disability rating of 60 percent following a grant of service connection for an adjustment disorder by a December 2014 rating decision.  Specifically, the Veteran contended that the combination of 30 percent for this disability with his previous combined rating of 50 percent should entitle him to a higher combined evaluation than the assigned 60 percent.  The Board highlights the provisions of 38 C.F.R. §§ 4.25, 4.26 (2016) that specify the manner in which combined evaluations for compensation are calculated, including the combined ratings table.  


FINDINGS OF FACT

1.  During the appellate period, the Veteran's residuals of prostate cancer have not manifested by voiding dysfunction requiring the use of an appliance or the wearing of absorbent material which must be changed more than four times per day.

2.  After affording the Veteran the benefit of the doubt, his service-connected disabilities prevent him from securing or following gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 percent for residuals of prostate cancer have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.115a, 4.115b, Diagnostic Code (DC) 7599-7528 (2016).

2.  The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16, 4.18, 4.19, 4.25 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for Residuals of Prostate Cancer

The Veteran is seeking a disability rating higher than the currently-assigned rating of 40 percent for his residuals of prostate cancer symptoms.

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities.  See 38 38 U.S.C.A. § 1155; 38 C.F.R., Part IV.  Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment.  38 C.F.R. § 4.10 (2016).  The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability.  Id.

The Schedule assigns DCs to individual disabilities.  DCs provide rating criteria specific to a particular disability.  If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant.  38 C.F.R. § 4.3.  The Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs - a practice known as pyramiding - is prohibited.  See 38 C.F.R. § 4.14 (2016).  

In disability rating cases, VA assesses the level of disability from the initial grant of service connection or a year prior to the date of application for an increased rating and determines whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims).  The Veteran appealed the reduction of the rating for residuals of prostate cancer from 100 percent to zero percent, effective November 1, 2007, and the assigned rating after that date.  In a September 2009 rating decision, the RO increased the rating for this disability to 40 percent, effective from November 1, 2007; thus, the current appeal period stems since that time.  

Prostate cancer is evaluated under 38 C.F.R. § 4.115b, DC 7528, which covers malignant neoplasms of the genitourinary system and provides for an initial 100 percent disability rating.  The 100 percent disability rating is provided until at least six months following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, at which time a veteran is to be provided a VA examination.  38 C.F.R. § 4.115b, DC 7528, Note.  Based upon that or any subsequent VA examination, the disability rating is open to revision in accordance with the criteria set forth in 38 C.F.R. § 3.105(e) (2016).  If there is no local reoccurrence or metastasis, the service-connected genitourinary disease is to be rated on residuals as a voiding dysfunction or a renal dysfunction, whichever is predominant.  Id. 

The Veteran underwent a radical prostatectomy for treatment of prostate cancer in October 2005.  The Veteran initiated a claim of service connection in July 2005. While the Veteran alleged on several occasions that his prostate cancer could recur within 15 years of his surgery, VA and private medical records demonstrate no local reoccurrence or metastasis of his prostate cancer during the appellate period.  Accordingly, he is not entitled to a 100 percent disability rating at any time during the appeal period.  Instead, for the entire rating period, the Veteran's disability is properly rated based on residual symptoms, either as a voiding dysfunction or a renal dysfunction, whichever is predominant.  As will be discussed below, the Veteran's symptoms predominantly include voiding dysfunction as shown by urine leakage, urinary frequency, and obstructed voiding.  

Under 38 C.F.R. § 4.115a, any voiding dysfunction shall be rated by the particular condition as urine leakage, urinary frequency, or obstructive voiding.  Under urine leakage conditions (continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence), a 60 percent disability rating is warranted for the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  A 40 percent disability rating is warranted for the wearing of absorbent materials which must be changed two to four times per day. A 20 percent disability rating is warranted for the wearing of absorbent materials which must be changed less than two times per day.  38 C.F.R. § 4.115a.

Under urinary frequency conditions, a 40 percent disability rating is warranted for a daytime voiding interval of less than one hour, or; awakening to void five or more times per night.  A 20 percent disability rating is warranted for a daytime voiding interval between one and two hours, or; awakening to void three to four times per night.  A 10 percent disability rating is warranted for a daytime voiding interval between two and three hours, or; awakening to void two times per night.  Id. 

Under obstructed voiding conditions, a 30 percent disability rating is warranted for urinary retention requiring intermittent or continuous catheterization.  A 10 percent disability rating is warranted for marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) post void residuals greater than 150 cc; (2) uroflowmetry demonstrating markedly diminished peak flow rate (less than 10 cc/sec); (3) recurrent urinary tract infections secondary to obstruction; or (4) stricture disease requiring periodic dilation every two to three months.  A non-compensable disability rating is warranted for obstructive symptomatology with or without stricture disease requiring dilation one to two times per year.  Id.

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A December 2006 letter from a private doctor noted that the Veteran developed urinary incontinence and erectile dysfunction as a result of his prostate surgery.  This doctor also noted in a December 2007 letter that the Veteran's prostate cancer residuals included erectile dysfunction and urinary incontinence and frequency.  The Veteran already receives VA compensation for his erectile dysfunction symptoms in the form of special monthly compensation (SMC) benefits for loss of use of a creative organ.  Thus, the Board shall not analyze this symptom in the remainder of this decision.  

The Veteran asserted in a September 2007 NOD and statement that he has urinary incontinence.  He alleged that he wakes four to five times per night to use the bathroom.  He contended that his frequent waking up and worry over cancer have caused him to be tired throughout the day, depressed, and stressed.  The Veteran also receives compensation for a service-connected adjustment disorder, which is caused by his residuals of prostate cancer.  This disability is rated under 38 C.F.R. § 4.130, DC 9440 (2016), which contemplates chronic sleep impairment, depressive, and anxiety symptoms.  Thus, the Board shall not analyze the Veteran's psychiatric symptoms below as consideration of these symptoms with the Veteran's residuals of prostate cancer would amount to pyramiding.  See 38 C.F.R. § 4.14.

During a September 2009 VA examination, the Veteran reported symptoms of decreased urine stream and urinary incontinence, frequency, and urgency.  He asserted that his urinary frequency manifested as voiding intervals of one and half to two hours during the day and at night.  He did not report any hesitancy or dysuria.  The examiner noted that the Veteran had decreased urine stream.  The Veteran also had urinary incontinence, which required absorbent materials to be chanced twice per day; however, he did not need to use an appliance to manage his incontinence symptoms.  The Veteran did not have a history of recurrent urinary tract infections (UTIs), acute nephritis, renal colic, or bladder stones.  The examiner noted that the Veteran was taking Oxybutynin twice per day to manage his urinary incontinence, but the Veteran reported that the medication was not working.  The examiner noted that the Veteran's genitourinary tract condition had a severe effect on his usual daily activities because he must suddenly and frequently interrupt activities to run to the bathroom due to urinary frequency and urgency.  The Veteran reported that he spent more time in the bathroom than average due to the need for management of his urinary incontinence.  The examiner noted that the Veteran's genitourinary tract condition would have a severe effect on his usual occupational activities because he must suddenly and frequently interrupt activities to run to the bathroom due to urinary frequency and urgency.  

In a February 2011 VA primary care outpatient note, the Veteran reported having urinary frequency of eight to ten times during the daytime, but without any other associated symptoms of urgency or burning.  He further stated that he had nocturia of six to seven times per night and that these symptoms have been present for the previous three months.  He also complained of urinary frequency in December 2011, December 2012, and December 2013 VA consultation notes and he indicated that he stopped using medication because it gave him headaches.

In a March 2011 statement, the Veteran contended that he was experiencing more frequent trips to the bathroom during the day and at night, which interrupted his daily activities.  He alleged that he woke six to seven times per night to use the bathroom.  He also asserted that he must wear absorbent materials during car rides or if he is away from a bathroom.   

During a May 2011 VA examination, the Veteran complained of stress incontinence and stated that he intermittently used appliances for his symptoms.  Although the examination report lists the use of an appliance, the Veteran only noted that he had stress incontinence, nocturia of four to five times per night, and urgency and frequency during the day.  While the examiner noted that the Veteran might have some urethral stricture, he did not have a history of recurrent UTIs, obstructed voiding, urinary tract stones, renal dysfunction or renal failure, acute nephritis, hydronephrosis, or cardiovascular symptoms.  The Veteran's residuals of prostate cancer mildly impacted his ability to perform chores, shopping, exercising, sports, recreational activities, and travelling.  These symptoms did not impact his ability to travel, feed, bathe, dress, use the toilet, or groom himself.  

The Veteran testified during a December 2011 Board hearing that he used the bathroom approximately five or six times per night.  He stated that he does not wear absorbent materials all the time, particularly, when he is around the house.  He wears absorbent materials when he goes out to dinner or a wedding, or during activities that take a long time. 

Similarly, the Veteran's wife indicated in a September 2012 statement that he must use the bathroom between five and seven times per night.  She indicated that the Veteran discontinued using medication for his urinary symptoms because of side effects.

In a December 2012 letter, a VA urologist noted that the Veteran has significant symptoms of an overactive bladder that have been present since the surgery.  The doctor also noted that the Veteran stopped using medication, which relieved his symptoms, because it caused severe headaches.  The Veteran alleged in an October 2013 statement that this doctor failed to include in the letter that the Veteran wears absorbent materials that he changes four to five times per day.  

A December 2013 VA consultation report noted that the Veteran complained of urinary frequency every couple of hours and that he was not interested in medication for his symptoms because it gives him headaches.  

A December 2013 VA examination report showed that the Veteran complained of voiding dysfunction that caused urine leakage.  The Veteran stated that he did not need to use an appliance.  He had daytime voiding interval between one and two hours and five or more nighttime awakenings to void.  His voiding dysfunction also caused obstructed voiding.  He had hesitancy, but it was not marked.  His urine stream was slow or weak, but it was not markedly so.  However, he had markedly decreased force of stream.  The examiner noted that the Veteran's prostate cancer was in remission and that he had mild symptomatology of stress incontinence and frequency.  The examiner further noted that the Veteran's prostate cancer did not impact his ability to work, but the Veteran alleged that frequent bathroom use prevented him from attaining employment.  The examiner concluded that although urinary frequency was noted, mild physical and sedentary gainful employment was feasible for the Veteran, provided he had access to a bathroom and was allowed to use it liberally.  

During a January 2015 VA examination, the Veteran complained of voiding dysfunction of urine leakage, which required him to wear absorbent materials only when going on trips over one hour long or to eat out.  The Veteran wore absorbent materials three to four times per week.  He stated that his voiding dysfunction did not require the use of an appliance.  His urinary frequency manifested as daytime voiding interval between one and two hours and nighttime awakening to void of three to four times.  His voiding dysfunction did not cause signs or symptoms of obstructed voiding or other obstructive symptoms.  He did not have a history of recurrent, symptomatic UTIs or kidney infections.  The examiner noted that the Veteran's prostate cancer residuals impacted his ability to work.  Specifically, the examiner noted that the Veteran was intolerant to strenuous work or heavy lifting because it would cause increased stress incontinence; however, the Veteran would be able to do lightly physical work or a sedentary job as long as bathroom facilities were readily available. 

Given the above evidence, the Board finds that during the appellate period, the Veteran's residuals of prostate cancer have not manifested by voiding dysfunction requiring the use of an appliance or the wearing of absorbent material which must be changed more than four times per day.  Specifically, the September 2009, December 2013, and January 2015 VA examination reports note that the Veteran did not use an appliance.  Although the May 2011 VA examination report lists an intermittent use of an appliance, the Veteran and the examiner further noted in the report that the Veteran's only voiding symptoms were stress incontinence, nocturia of four to five times per night, and urgency and frequency during the day.

Furthermore, while the Veteran asserted in an October 2013 statement that a VA doctor failed to note that his absorbent materials must be changed four to five times per day, the overall record indicates that he wears absorbent materials only when he is away from the bathroom for long periods of time and that they must be changed between two and four times per day.  Specifically, during the September 2009 VA examination, he asserted that the absorbent materials must be changed two times per day.  He alleged that he wears materials when he is away from a bathroom in a March 2011 statement.  He testified during the December 2011 Board hearing that he does not wear absorbent materials when he is around the house or all the time.  He testified that he used absorbent materials during activities that take a long time, such as going out to dinner or attending a wedding.  Similarly, the January 2015 VA examination report showed that he wore absorbent materials three to four times per week and that he only wears them when going out to eat or going on trips in excess of one hour.  Thus, a rating in excess of 40 percent for residuals of prostate cancer is not warranted during the appellate period.  

The Board has also considered whether the Veteran's symptoms would receive a higher benefit if rated under urinary frequency or obstructed voiding.  The Veteran's current symptoms are rated as 40 percent disabling due to his use of absorbent materials, which must be changed two to four times per day.  While the December 2013 VA examination report notes that the Veteran's symptomatology included obstructed voiding, consideration of the Veteran's disability picture under this criteria would not provide a higher benefit as the maximum schedular rating for voiding obstruction symptoms is 30 percent.  Likewise, while the claims file includes many instances where the Veteran asserted that his urinary frequency symptoms required him to wake up more than five times per night to void, the Schedule provides a maximum schedular rating of 40 percent for urinary frequency symptoms.  Thus, rating the Veteran's symptoms under these criteria would not provide a higher benefit.  

Accordingly, the preponderance of the evidence is against the claim.  The benefit-of-the-doubt rule does not apply and entitlement to a disability rating in excess of 40 percent for residuals of prostate cancer since November 1, 2007, is denied.  See 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Extraschedular and Other Considerations

Next, the Board has considered whether the evaluation of the disability should be referred for extraschedular consideration.  See 38 C.F.R. § 3.321(b) (2016); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the Schedule are averages, an assigned rating may be adequate to address the average impairment in earning capacity caused by the disability, but not completely account for the Veteran's individual circumstances.  Thun, 22 Vet. App. at 114.  In exceptional situations where the rating is inadequate, the case may be referred for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry.  First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.  In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Schedule for that disability.  See id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for a determination of whether the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

Referral for extraschedular consideration is not warranted.  A comparison of the Veteran's disability and the applicable rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  The Veteran's residuals of prostate cancer symptoms mainly resulted in voiding dysfunction as manifested by urine leakage, urinary frequency, and obstructed voiding.  The rating criteria for urine leakage contemplate the use of an appliance, wearing of absorbent materials, and how often absorbent materials must be changed.  The criteria for urinary frequency consider daytime voiding intervals and frequency of nighttime awakenings to void.  Obstructed voiding criteria contemplate the use of catheterization and marked obstructive symptomatology, including hesitancy, slow or weak stream, and decreased force of stream.  While the Veteran has asserted that his frequent waking and worry over cancer have caused him to be tired, depressed, and stressed, the evidence indicates that these symptoms are associated with his service-connected adjustment disorder; thus evaluating these symptoms based on the residuals of prostate cancer disability would be pyramiding.  See 38 C.F.R. §§ 4.14; 4.130, DC 9440.  The Veteran does not report any symptoms associated with his residuals of prostate cancer that are not included in the rating criteria or have otherwise been left uncompensated or unaccounted for by his assigned schedular ratings.  See 38 C.F.R. §§ 4.115a, 4.115b, DC 7599-7528; see also Thun, 22 Vet. App. at 115.  There is no need to consider the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization, see id. at 118-19, and referral for extraschedular consideration is not warranted.

The Veteran has other service-connected disabilities.  However, the record as a whole has not indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria to rate the residuals of prostate cancer disability.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Nonetheless, the Board has fully considered the additional service-connected disabilities in concluding that referral for consideration on an extraschedular basis is not warranted.

The Board has also considered whether entitlement to any additional SMC benefits is warranted; however, it determines that any other SMCs are not applicable at this time.  38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. § 3.350 (2016); Akles v. Derwinski, 1 Vet. App. 118 (1991); Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2011).

TDIU

The Veteran has also asserted that he is entitled to a total disability rating based on his service-connected disabilities.  He filed a formal claim in October 2013.  Moreover, the Court also determined that the issue of a TDIU was reasonably raised by the record in the April 2013 JMPR.  See Rice v. Shinseki, 22 Vet. App. 447, 453, 455 (2009). 

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

38 C.F.R. § 4.16(a) establishes that the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.

In reaching a determination of a TDIU, it is necessary that the record reflect some factor which takes the Veteran's case outside the norm with respect to a similar level of disability under the rating schedule.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); 38 C.F.R. §§ 4.1, 4.15 (2016).  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363. 

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes, but is not limited to, employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose, 4 Vet. App. at 363.

The Veteran receives VA compensation for residuals of prostate cancer (rated as 40 percent disabling), an adjustment disorder (rated as 30 percent disabling), residuals of a left hand scar (rated as 10 percent disabling), and malaria (rated as noncompensable).  Additionally, the Veteran receives SMC benefits for loss of use of a creative organ.  See 38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).  The Veteran's residuals of prostate cancer and adjustment disorder are considered as one disability for purposes of entitlement to TDIU because they result from the a common etiology, i.e., the Veteran's adjustment disorder is caused by his residuals of prostate cancer disability.  The combined rating for these disabilities is 60 percent.  Thus, the Veteran meets the percentage threshold set forth in 38 C.F.R. § 4.16(a) for consideration of a TDIU on a schedular basis.  The only question to be answered is whether the Veteran's service-connected disabilities prevent him from securing or following a substantially gainful occupation.  

Overall, the record indicates that the Veteran has been unemployed since May 2001.  Specifically, September 2006 Social Security Administration (SSA) records show that the Veteran previously worked as a warehouse supervisor from 1966 to 1993, as a warehouse manager from 1993 to 1998, and as an operations auditor from 1998 to May 2001.  The record also indicates that the Veteran was determined to be disabled for SSA purposes due to his prostate cancer and mood disorders.  

In a September 2007 statement, the Veteran asserted that no one wanted to hire him due to his depression, tiredness, and hourly trips to the bathroom.  He alleged in a February 2008 substantive appeal (VA Form 9) that he was unemployable due to health problems stemming from the October 2005 radical prostatectomy.  The Veteran's wife also asserted that the Veteran was unemployable in a September 2012 letter.  

During the December 2011 Board hearing, the Veteran testified that his frequent bathroom use was causing problems in attaining employment, even though he has attended several job interviews.  He stated that he sought outdoor-type jobs but that they were unavailable. 

In October 2013, the Veteran filed a formal application for increased compensation based on unemployability (VA Form 21-8940) in which he noted that he last worked full time in January 2000.  He asserted that he became too disabled to work in 2006.  He previously worked for Goodyear from 1964 to 2000, and his last position was as an operations auditor.  He alleged that he has not tried to obtain employment since he became too disabled to work.  He stated that he finished one year of college but that he has not had any additional education or training experience since he became too disabled to work.  

In addition to this lay evidence, medical professionals have discussed the impact of the Veteran's service-connected disabilities on his ability to work.  Specifically, a September 2009 VA examiner noted that the Veteran was unemployed and that he worked for Goodyear in the past.  The examiner determined that the Veteran's genitourinary tract condition would have a severe effect on his usual occupational activities due to sudden and frequent interruptions to his activities in order to run to the bathroom.  

During a December 2013 VA examination, the Veteran stated that he worked for 40 years in an office and that his last job was as an auditor.  He indicated that he retired in 2000 due to his age and eligibility.  The examiner noted that the Veteran's prostate cancer began approximately four years after his retirement.  The Veteran alleged that he has tried to get part-time employment, such as working at a local race car track one day per week, but the employer changed the work force used.  He reported that frequent bathroom use prevented him from attaining other positions.  The examiner concluded that although the Veteran had urinary frequency, mild physical and sedentary gainful employment would remain feasible provided that a bathroom was available.  

A November 2014 VA examination report for the Veteran's psychiatric symptoms noted that the Veteran was in a management position prior to his 2000 retirement from a tire company.  The Veteran reported that after retirement, he wanted to be a dog trainer but he could not continue studying for this job due to his cancer diagnosis.  

A January 2015 VA examiner determined that the Veteran's prostate cancer impacted his ability to work.  Specifically, the examiner concluded that the Veteran would not be able to tolerate strenuous work or heavy lifting because this would cause increased stress incontinence.  However, the Veteran would be able to do lightly physical work or sedentary jobs as long as bathroom facilities were readily available. 

The Board has considered the opinions of the VA examiners; however, the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"). 

Upon review of all lay and medical evidence, the Board finds that the Veteran's level of disability, given his education, training, and experience, would render it impossible for the average person to obtain or retain substantially gainful employment of some type based solely on his service-connected disabilities.  Van Hoose, 4 Vet. App. at 363.  Several VA examiners have determined that he would have trouble finding a labor-intensive or physically strenuous jobs due to his service-connected symptoms.  In fact, at least one VA examiner determined that the Veteran's residuals of prostate cancer would have a severe effect on his usual occupational activities because of frequent and sudden interruption to activities.  The Board further notes that the discussions of the Veteran's employability by medical professionals were limited only to one service-connected disability at a time.  The VA examiners did not consider the collective impact of all of the Veteran's service-connected disabilities on his ability to secure or follow gainful employment.

After affording the Veteran the benefit of the doubt, the Board finds that his service-connected disabilities prevent him from securing or following gainful employment.  Specifically, the Veteran's statements during the various medical evaluations regarding the severity of his physical and psychiatric symptoms are highly probative evidence as to his ability to work in physically-intensive and sedentary work environments.  The Board recognizes that the Veteran has not worked since May 2001 and that he was determined to be disabled for SSA-purposes due to his service-connected residuals of prostate cancer and psychiatric disability.  Moreover, it is significant that the claims file does not contain an opinion which indicates that the Veteran is able to secure or follow gainful employment after considering the collective impact of all of his service-connected disabilities. 

Given these reasons, and after resolving all doubt in the Veteran's favor, the Board finds that the evidence is in equipoise in showing that his service-connected disabilities prevent him from being able to secure or follow gainful employment.  Thus, the TDIU claim is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49. 

Duties to Notify and Assist

Finally, VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a) (2016).  Because the Veteran's TDIU claim is granted by this decision, any error related to the VCAA is harmless. See id.; see also Shinseki v. Sanders, 556 U.S. 396, 407 and 410 (2009).

VA's duty to notify was satisfied by February 2011 and December 2013 letters.  VA's duty to assist has also been satisfied.  The service treatment records, VA and private treatment records, SSA records, and VA examination reports have been associated with the claims file.  

The Veteran underwent VA examinations in September 2009, May 2011, December 2013, and January 2015.  The examinations involved consideration of his lay statements and history, a thorough in-person examinations, and conclusions that were supported by sufficient rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim). 

In addition, the Board remanded these claims in March 2014 for additional evidentiary development including obtaining outstanding SSA records, scheduling the Veteran for a VA examination, and issuing a supplemental statement of the case (SSOC) if any benefit was denied.  The AOJ obtained SSA treatment records, scheduled him for a new VA examination in January 2015, and issued an SSOC in January 2015.  Accordingly, remand instructions issued by the Board have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the Veteran's claims, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  VA has satisfied its duties to notify and assist. 


ORDER

A disability rating in excess of 40 percent for residuals of prostate cancer since November 1, 2007, is denied.  

A TDIU is granted.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


